Citation Nr: 0916762	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-12 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) and irritable bowel syndrome (IBS), claimed as 
a gastrointestinal disorder, to include as due to or 
aggravated by the service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the St. 
Petersburg, Florida, RO.

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in July 2007, during which she 
presented additional medical records with a waiver of initial 
RO jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.

The Board issued a decision in December 2007 that granted 
service connection for PTSD and remanded the issue of 
entitlement to service connection (including secondary 
service connection) for gastrointestinal disorder for further 
development, and in November 2008 the Board referred the 
issue to the Veterans Health Administration (VHA) for medical 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.


REMAND

The Board finds that further development action is required 
before appellate review of this claim can be performed.

Historically, a VA medical examiner stated an opinion in May 
2008 that the Veteran's claimed gastrointestinal (GI) 
disorders are not related to military service and are not 
caused or aggravated by her service-connected PTSD.  The RO's 
subsequent SSOC, issued in May 2008, continued the previous 
determination that the Veteran's GI disorders were not 
aggravated by her service-connected PTSD.

However, the Board found on review that the May 2008 
examination was inadequate.  In November 2008 the Board 
referred the file for review by experts at the Veterans 
Health Administration (VHA).  A VHA report in January 2009 
states an opinion that the Veteran's IBS and GERD are 
aggravated by her PTSD, although not proximally caused by the 
PTSD.  The reviewers could not determine the degree of 
additional disability without resorting to speculation.

Thus there is some medical evidence which shows the Veteran's 
GERD and IBS have been aggravated to at least some degree by 
her PTSD.  The remaining question is whether secondary 
service connection can be awarded based on such aggravation.

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In that decision, the 
Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 referred to impairment of earning 
capacity, and that such definition mandated that any 
additional impairment (emphasis supplied) of earning capacity 
resulting from an already service-connected condition shall 
be compensated. 

The regulation pertaining to secondary service connection was 
amended during the course of the Veteran's appeal, effective 
October 10, 2006, in order to conform VA's regulation to the 
Court's decision.  Under the revised regulation, the rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (2007-2008).  This 
requirement was not contained in prior versions of the 
regulation.  See 38 C.F.R. § 3.310 (2006).

The Board accordingly finds the Veteran should be afforded a 
VA examination to obtain medical opinion regarding the degree 
to which her PTSD aggravates her GERD and IBS, in terms 
conforming to the rating schedule.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
GI disorder, to include relevant VA 
treatment records not already of record.

2.  Then, the Veteran should be afforded 
an examination by an appropriate medical 
examiner to determine the degree to which 
her service-connected PTSD aggravates her 
GERD and/or IBS.  The claims folders must 
be made available to and reviewed by the 
examiner.  

The examination report should include a 
discussion of the Veteran's documented 
medical history and should also address 
the Veteran's subjective account of her 
symptoms.  All indicated studies and 
diagnostics should be performed.  

The examiner should specifically identify 
the current severity of the Veteran's 
symptoms in terms conforming to the 
applicable diagnostic codes in 38 C.F.R. 
§ 4.114 (schedule of ratings - digestive 
system) and should distinguish the degree 
of impairment resulting from aggravation 
by the PTSD from the degree of impairment 
attributable to the normal progress of 
the GI disorder.  If it is medically 
impossible to quantify the degree of 
aggravation caused by PTSD in terms 
conforming to the rating schedule, the 
examiner should so state.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
her representative a Supplemental 
Statement of the Case and afford them the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




